DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/18/2022 has been entered.  Claims 31-35 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 03/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 31-35 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a staple cartridge comprising all the structural and functional limitations and further comprising a movable authentication key having authentication ramp, and wherein said authentication ramp is coupled to said cartridge body by a deformable tab, wherein said authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in a initial insertion position; a first angled cam surface extending from said ramp tip; and a second cam surface wherein said first angled cam surface operably engages the lockout as said authentication key is moved from said first state to said second state and biases the lockout laterally toward said unlocked position wherein the tip of the authentication ramp is configured to contact an actuator cam arm of a first lockout arm of the surgical stapling device when the staple cartridge is initially longitudinally inserted into the surgical stapling device. Having the ramp tip with angled cam surface configured to contact an actuator cam arm of a first lockout arm of the surgical stapling device when the staple cartridge is initially longitudinally inserted into the surgical stapling device provides an effective interlocking engagement to securely and precisely engage the lockout actuator cam arm to properly connect the cartridge to the stapler.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion           
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731